Exhibit 10.1

 

AMENDED AND RESTATED UNCOMMITTED LINE OF CREDIT AGREEMENT

 

Amended and Restated Uncommitted Line of Credit Agreement (as may be further
amended, amended and restated or otherwise modified from time to time, this
“Agreement”), dated as of May 30, 2014, is among Amphenol Corporation, a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower
party hereto (each a “Subsidiary Guarantor”), and Santander Bank, N.A. (f/k/a
Sovereign Bank, N.A.) (the “Lender”).  Capitalized terms used but not defined
herein are used with the meanings assigned to them in Exhibit B attached hereto.

 

WHEREAS, the Borrower, the Subsidiary Guarantors and Lender originally entered
into the Uncommitted Line of Credit Agreement dated as of October 7, 2013 (the
“Original Credit Agreement”);

 

WHEREAS, the Borrower asked the Lender to consider making from time to time
advances to the Borrower under the Original Credit Agreement in an aggregate
principal amount outstanding at any time not to exceed One Hundred Million
Dollars ($100,000,000.00);

 

WHEREAS, the obligations of the Borrower under the Original Credit Agreement are
guaranteed by the Subsidiary Guarantors pursuant to the terms of the Original
Credit Agreement;

 

WHEREAS, the parties hereto intend that the obligations of the Borrower under
the Original Credit Agreement that remain unpaid and outstanding on and after
the date hereof shall continue to exist under and be evidenced by this
Agreement;

 

WHEREAS, the Borrower, the Subsidiary Guarantors and the Lender desire to amend
and restate the Original Credit Agreement in its entirety on and subject to the
terms and conditions set forth herein;

 

WHEREAS, the Lender is willing to amend and restate the Original Credit
Agreement and extend such credit to the Borrower, on the terms and subject to
the conditions set forth in this Agreement and to consider (in its sole
discretion) making Advances (as such term is defined below) to the Borrower;

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lender and the other parties hereto hereby agree
as follows:

 

1. The Facility.  The Lender agrees to consider from time to time, from the
Effective Date (as defined in Section 7) until (i) one year from the Effective
Date (as defined in Section 7) or (ii) the date this Agreement is terminated
pursuant to Section 8 (in either case, the “Termination Date”), the Borrower’s
requests that the Lender make advances (“Advances”) to it in an aggregate
principal amount not to exceed $200,000,000 at any one time outstanding.  This
Agreement is not a commitment to lend but rather sets forth the procedures to be
used in connection with the Borrower’s requests for the Lender’s making of
Advances to it from time to time on or prior to the Termination Date and, if the
Lender makes Advances to the Borrower hereunder, the Borrower’s obligations to
the Lender with respect thereto (the “Obligations”).  The decision to grant an
Advance under this Agreement shall

 

--------------------------------------------------------------------------------


 

be entirely and solely at the discretion of the Lender and any disbursement
under this Agreement shall be subject to the Lender’s prior approval.

 

2.  Borrowing Requests.  Each request by the Borrower to the Lender for an
Advance based on the Eurodollar Rate (as defined in Section 4) (a “Eurodollar
Rate Advance”) will be given not later than 1:00 P.M. ( New York time) three
(3) Business Days (as defined below) prior to the date of such proposed Advance,
and each request by the Borrower to the Lender for an Advance based on a Quoted
Rate (as defined in Section 4) (a “Quoted Rate Advance”) will be given not later
than 10:00 A.M. (New York time) on the date of such proposed Advance.  Each
request will specify (i) the date on which the Borrower wishes the Advance to be
made (which will be a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to a Eurodollar Rate Advance, on which dealings are carried on in the
London interbank market and banks are open for business in London (“Business
Day”)), (ii) the amount it wishes to borrow (which will be in the amount of
$1,000,000 or an integral multiple thereof), (iii) the duration of the interest
period (“Interest Period”) it wishes to apply to such Advance, (iv) whether such
Advance will be a Eurodollar Rate Advance or a Quoted Rate Advance and
(v) subject to the Borrower’s right to prepay in accordance with Section 3, the
date on which the principal of the Advance will be repaid (the “Repayment
Date”), which shall be the last day of the Interest Period for such Advance. 
The duration of each Interest Period will be, with respect to Eurodollar Rate
Advances, one, two, or three months, as selected by the Borrower, and with
respect to Quoted Rate Advances, a term requested by the Borrower and agreed to
by the Lender not to exceed three months, provided that (i) each Interest Period
selected by the Borrower must commence on or prior to the Termination Date;
(ii) whenever the last day of an Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period will be extended
to occur on the next succeeding Business Day, provided that, in the case of a
Eurodollar Rate Advance, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period will occur on the next preceding Business Day; and
(iii) with respect to a Eurodollar Rate Advance, whenever the first day of any
Interest Period occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period will end on the last Business Day of
such succeeding calendar month.  If the Lender agrees to make such Advance, it
will make such funds available by 2:00 P.M. (New York time) on the date of such
proposed Advance, to the Borrower in same day funds by crediting the account
specified by the Borrower prior to the making of such Advance.

 

3.  Evidence of Debt.  The Borrower’s obligation to pay the principal of, and
interest on, all Advances made by the Lender shall be evidenced by a promissory
note duly executed and delivered by the Borrower in form and substance
substantially similar to Exhibit B attached hereto (the “Note”).  The Lender
will note on its internal records the amount of each Advance made by it and each
payment in respect thereof.  Failure to make any such notation shall not affect
the Borrower’s obligations in respect of each Advance.

 

4.  Repayment.  (a) The Borrower shall repay the principal amount of each
Advance on the Repayment Date applicable to such Advance, subject to the
provisions of Section 3(b) with respect to payments on non-Business Days.  The
Borrower may prepay any Advance made to it in whole or in part on any Business
Day, provided that (i) the Borrower has given the Lender at least three
(3) Business Days’ irrevocable written notice of such prepayment (and on the
date specified for such prepayment in such notice, the Borrower will prepay the
amount of the Advance to be prepaid, together with accrued interest thereon to
the date of prepayment and any other amounts payable by the Borrower pursuant to
Section 12), and (ii) each partial prepayment will be in a principal amount of
at least $1,000,000.

 

2

--------------------------------------------------------------------------------


 

(b)           The Borrower will make each payment (whether in respect of
principal, interest or otherwise) payable by it hereunder, irrespective of any
right of counterclaim or set-off, not later than 2:00 P.M. (New York time) on
the day when due in Dollars to the Lender at 45 East 53rd Street, New York, NY
10022 in same day funds.  All computations of interest will be made by the
Lender on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable, except that with respect to Quoted
Rate Advances, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  Each
determination by the Lender of an interest rate hereunder will be conclusive and
binding for all purposes, absent manifest error.  Whenever any payment (other
than payments on Eurodollar Rate Advances) hereunder is stated to be due on a
day other than a Business Day, such payment will be made on the next succeeding
Business Day.  If any payment on a Eurodollar Rate Advance becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

5. Interest and Fees. (a) The Borrower will pay interest on the unpaid principal
amount of each Advance made to it from the date of such Advance until such
principal amount is paid in full, (i) in the case of a Eurodollar Rate Advance,
at a rate equal to the Eurodollar Rate for the Interest Period for such Advance,
and (ii) in the case of a Quoted Rate Advance, at a rate equal to the Quoted
Rate for such Advance, in each case payable in arrears on the last day of the
Interest Period for such Advance.  Any overdue amount of principal, interest or
other amount payable hereunder will bear interest, payable on demand, at the
Base Rate (as defined below) plus 2% per annum.  As used herein, the following
defined terms shall have the meanings set forth below:

 

“Eurodollar Rate” means, for any Interest Period for any Eurodollar Rate
Advance, an interest rate per annum equal to the sum of (i) the rate per annum
equal to the London Interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars), as published by Reuters (or other commercially available
source providing quotations of such rate as designated by the Lender from time
to time) at 11:00 A.M. (London time) two (2) Business Days before the first day
of such Interest Period in an amount substantially equal to such Advance and for
a period equal to such Interest Period, plus (ii) 1.00% (the “Interest Margin”).

 

“Quoted Rate” means, for any Quoted Rate Advance, a rate quoted by the Lender
and agreed to by the Borrower for such Advance.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of:
(a) 0.50% per annum above the Federal Funds Rate in effect on such date; (b) the
per annum rate of interest established by the Lender from time to time at its
principal office as its “prime rate” or “base rate” for U.S. dollar loans, which
is in effect on such day; and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%.  Any change in the “Base Rate” due to a
change in the Federal Funds Rate, the “prime rate,” the “base rate” or the
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Federal Funds Rate, the “prime rate,” the
“base rate” or the Eurodollar Rate, respectively.

 

“Federal Funds Rate” means, for any day, the volume-weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rates are not so published for any day which is a Business Day, the
volume-weighted

 

3

--------------------------------------------------------------------------------


 

average of the quotations for the day of such transactions received by the
Lender from three federal funds brokers of recognized standing selected by the
Lender.

 

(b)           Promptly after the making of a Quoted Rate Advance, the Lender
will send the Borrower a written confirmation of the Quoted Rate and Interest
Period therefor.  Unless the Borrower objects in writing to the information
contained in such confirmation within three (3) Business Days after the Lender’s
sending of such confirmation to the Borrower, the Borrower will be deemed to
have unconditionally agreed for all purposes to the correctness of such
information.  If the Borrower so objects to the Quoted Rate set forth in any
such confirmation, such Quoted Rate Advance will be payable with interest at the
Base Rate rather than at the Quoted Rate so objected to (with an Interest Period
equal to that confirmed by the Lender to the Borrower pursuant to the first
sentence of this Section 4(b)). Any Quoted Rate Advance bearing interest at the
Base Rate or payable on demand pursuant to this Section will continue to be an
“Advance” for the purposes of this Agreement.

 

(c)           Any Eurodollar Rate Advance or Quoted Rate Advance will not be
continued as such upon the expiration of the then current Interest Period
related to such Advance.  Each Eurodollar Rate Advance or Quoted Rate Advance
will be due and payable upon the expiration of the then current Interest Period
related to such Advance, and Borrower may request another Eurodollar Rate
Advance or Quoted Rate Advance in accordance with the provisions of Section 2.

 

6.  Yield Protections.  If, due to either (i) the introduction of or any change
in or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case made subsequent to the
date hereof, there is any increase in the cost to the Lender of agreeing to make
or making, funding or maintaining Advances by an amount that the Lender deems to
be material in its sole discretion, then the Borrower will from time to time,
upon the Lender’s demand, pay to the Lender additional amounts sufficient to
compensate the Lender for such increased cost; provided, however, that for the
purposes of this Agreement and to the extent permitted by applicable laws, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Agreement.  In addition, if the Lender
determines that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) made subsequent to the date hereof affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any corporation controlling the Lender and that the amount of such capital is
increased by or based upon the existence of Advances hereunder by an amount that
the Lender deems to be material in its sole discretion, then, upon the Lender’s
demand, the Borrower will immediately pay to the Lender, from time to time as
specified by the Lender, additional amounts sufficient to compensate the Lender
or such corporation in the light of such circumstances, to the extent that the
Lender determines such increase in capital to be allocable to the existence of
the Advances hereunder; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section 5 for any amounts incurred more
than six months prior to the date that the Lender notifies the Borrower of the
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.  A certificate as to such amounts submitted to the Borrower by the
Lender will be conclusive and binding for all purposes, absent manifest error. 
Notwithstanding any other provision of this Agreement, if the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for the Lender to fund or maintain Advances made hereunder, then, on
notice thereof and demand therefor made by the Lender, each Advance will
automatically, upon such demand, convert into an Advance accruing interest at
the Base Rate.  Any Advance accruing interest at the Base Rate will continue to
be an “Advance” for the purposes of this Agreement.  Notwithstanding anything to
the contrary contained herein, this Section 5

 

4

--------------------------------------------------------------------------------


 

shall not apply to taxes and all indemnification (including with respect to
increased costs) related to or attributable to taxes shall be governed solely
and exclusively by Section 6.

 

7.  Taxes.  (a)  All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding taxes
based on (or measured by) net income or net profits and franchise taxes (imposed
in lieu of net income taxes) imposed on the Lender as a result of a present or
former connection between the Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement) and branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction.  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are
required to be withheld from any amounts payable to the Lender hereunder, the
amounts so payable to the Lender shall be increased to the extent necessary to
yield to the Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to the Lender with respect
to any Non-Excluded Taxes: (i) that are attributable to the Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section 6 or
(ii) that are United States withholding taxes imposed on amounts payable to the
Lender at the time the Lender becomes a party to this Agreement, except to the
extent that such Lender or the assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this Section 6.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Lender a
certified copy of an original official receipt received by the Borrower showing
payment thereof.  If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Lender the required receipts or other required documentary evidence, the
Borrower shall indemnify the Lender for any incremental taxes, interest or
penalties that may become payable by the Lender as a result of any such failure.

 

(d)  If the Lender (or any assignee or participant) is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”) then the Lender (or such assignee or participant, as applicable)
shall at the time such Non-U.S. Lender becomes a party to this Agreement,
deliver to the Borrower (or, in the case of a participant, to the Lender) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement addressing the Non-U.S. Lender’s
legal status in a form reasonably acceptable to the Lender and a Form W-8BEN, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement.  Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
participant, on or before the date such participant purchases the related
participation).  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender or at such

 

5

--------------------------------------------------------------------------------


 

time or times as reasonably requested by the Borrower.  Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Each Lender that is a United States person (as
defined in Section 7701(a)(30) of the Code) (other than persons who are
corporations or otherwise exempt from United States backup withholding tax)
shall, at the time such Lender becomes a party to this Agreement or at such
other time (or times) reasonably requested by the Borrower, deliver to the
Borrower a properly completed and duly executed U.S. Internal Revenue Service
Form W-9 or any successor form certifying that such person is exempt from United
States backup withholding tax on payments made hereunder.  Notwithstanding any
other provision of this paragraph (d), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this paragraph (d) that such Non-U.S. Lender is
not legally able to deliver.

 

(e)  If the Lender is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, then the Lender shall deliver to the Borrower, at
the time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that the Lender is legally entitled to complete,
execute and deliver such documentation and in the Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of the Lender.

 

(f)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Advances and all other amounts payable
hereunder.

 

8.  Conditions Precedent.  This Agreement will become effective on and as of the
first date (the “Effective Date”) on which the Lender has received (or waived
receipt of) the following, each in form and substance satisfactory to the
Lender:

 

(a) a counterpart of this Agreement duly executed by the Lender, the Subsidiary
Guarantors, and the Borrower;

 

(b) a certificate of the Borrower and each Subsidiary Guarantor, dated the
Effective Date, with appropriate attachments satisfactory in form and substance
to the Lender, including (A) Board of Director resolutions of the Borrower or
the applicable Subsidiary Guarantor approving this Agreement, and (B) an
incumbency certificate with respect to the Borrower’s, or the applicable
Subsidiary Guarantor’s, officers that are authorized to sign this Agreement and
the other documents to be delivered hereunder and to request Advances hereunder;
and

 

(c) a Note.

 

9.     Representations and Warranties.  The Borrower represents and warrants as
of the date hereof and as of each Disbursement Date as follows:

 

(a)           the Borrower and each Subsidiary Guarantor (i) is a corporation,
partnership or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of the state of Delaware
and (ii) is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where it conducts business, except, in the case
of (x) clause (ii), where the failure to be or do so, individually or in the
aggregate, would not reasonably be expected to result in a material adverse
effect on the Borrower and its Subsidiaries taken as a whole;

 

6

--------------------------------------------------------------------------------


 

(b)           The Borrower’s and each Subsidiary Guarantor’s execution, delivery
and performance of this Agreement, the Note (as applicable) and any other
documents in connection herewith or therewith and the use of the proceeds of the
Advances (as applicable) are within its corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) its
charter or by-laws, (ii) any material law, rule or regulation applicable to it
or (iii) any material contractual restriction binding on or affecting it or its
assets; and

 

(c)           No material authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the Borrower’s or each Subsidiary Guarantor’s due execution,
delivery and performance of this Agreement, the Note (as applicable) or any
other document in connection herewith or therewith.

 

10.      Events of Default.  An Event of Default shall exist upon the occurrence
of any of the following specified events (each an “Event of Default”):

 

(a)  Payment. The Borrower shall:

 

(i)  default in the payment when due of any principal of any of the Advances;

 

(ii) default, and such default shall continue for ten (10) or more Business
Days, in the payment when due of any interest on the Advances or of any fees or
other amounts owing hereunder or the Note or in connection herewith.

 

(b)  Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein or in any statement or certificate delivered
or required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was made or deemed to have been
made; provided, however, that if such untrue representation, warranty or
statement is capable of being remedied, it shall not be an Event of Default if
the Borrower remedies such untrue representation, warranty or statement within
ten (10) Business Days of any [Responsible Officer] of the Borrower obtaining
actual knowledge thereof.

 

(c)  Cross-Default.  A failure, breach or default under Section 24 hereto shall
have occurred and be continuing.

 

11.          Termination. This Agreement may be terminated by the Borrower or
the Lender by giving written notice of termination to the other party hereto,
but no such termination will affect the Obligations outstanding at the time of
such termination.  This Agreement may be amended, modified, supplemented or
waived with the written consent of the Lender and the Borrower; provided that
Section 20 hereof may not be amended without the written consent of each of the
Lender, the Borrower and the Subsidiary Guarantors.

 

12.  Notices.  All notices and other communications provided for hereunder will
be in writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower or the Subsidiary Guarantors, at its address at
358 Hall Avenue, Wallingford, CT 06492, Attention: Diana G. Reardon (Fax#:
203-265-8628); if to the Lender, at its address at 45 East 53rd Street, New
York, NY 10022, Attention: Mariano Urquiola or, as to either party, at such
other address as is designated by such party in a written notice to the other
party.  All such notices and communications will, when mailed or telecopied, be
effective three (3) Business Days after deposit in the mails, or when
telecopied, respectively, except that notices and communications to the Lender
pursuant to Sections 2, 3 or 8 will not be effective until received by the
Lender.

 

7

--------------------------------------------------------------------------------


 

13.  No Waivers.  No failure on the Lender’s part to exercise, and no delay in
exercising, any right hereunder or under the Note will operate as a waiver
thereof; nor will any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

14.  Indemnification.  (a)  The Borrower agrees to pay on demand all of the
Lender’s out-of-pocket costs and expenses (including without limitation,
reasonable counsel fees and expenses) in connection with the preparation,
execution, delivery, administration, modification, amendment and enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Note, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Effective Date (in the case of amounts to
be paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Lender shall deem appropriate.

 

(b)  The Borrower will indemnify and hold harmless the Lender, its affiliates
and each of its and their respective officers, directors, employees, agents,
advisors and representatives (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including without
limitation, fees and disbursements of counsel), that may be incurred by or
asserted or awarded against any Indemnified Party (including without limitation,
in connection with any investigation, litigation or proceeding, or the
preparation of a defense in connection therewith), in each case arising out of
or in connection with this Agreement or the Note, any of the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Advances, except to the extent such claim, damage, loss, liability or
expense is found by a court of competent jurisdiction to have resulted primarily
from such Indemnified Party’s gross negligence or willful misconduct.  In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person, or any Indemnified Party is otherwise a party thereto, and whether or
not the transactions contemplated hereby are consummated.

 

(c)  No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except for direct damages
(as opposed to special, indirect, consequential or punitive damages (including
without limitation, any loss of profits, business or anticipated savings))
determined by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  In no event shall
the Borrower, the Subsidiary Guarantors or the Lender or any affiliate,
director, officer, employee, attorney or agent thereof be liable to any Person
for special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings) whether in
contract, tort or otherwise, arising out of or relating to this Agreement.

 

(d) Notwithstanding anything to the contrary contained herein, this Section 11
shall not apply to taxes and all indemnification (including with respect to
increased costs) related or attributable to taxes shall be governed solely and
exclusively by Section 6.

 

15.  Breakage Costs.  If the Borrower makes any payment of principal of any
Advance on any day other than the last day of an Interest Period applicable
thereto, or if the Borrower fails to borrow or prepay any Advance after the
Borrower has given the Lender notice thereof and, in the case of a borrowing,
the Lender has agreed to make such Advance, the Borrower will, upon demand by
the Lender, pay the Lender any amounts required to compensate the Lender for any
losses, costs or expenses that the Lender may reasonably incur as a result of
such payment or failure to borrow or prepay.  Such indemnification may include
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the

 

8

--------------------------------------------------------------------------------


 

amount so prepaid for the period from the date of such prepayment to the last
day of such Interest Period in each case at the applicable rate of interest for
the Advance provided for herein (excluding, however, the Interest Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by the Lender) that would have accrued to the Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by the Lender shall be
conclusive in the absence of manifest error.

 

16.  Successors and Assigns.  This Agreement is binding upon and will inure to
the benefit of the Borrower, the Lender and their respective successors and
assigns, except that none of the Borrower and the Subsidiary Guarantors will
have the right to assign its rights or the Obligations hereunder or any interest
herein without the Lender’s prior written consent.  The Lender may, with the
written consent of the Borrower (which consent will not be unreasonably
withheld), assign to one or more persons all or a portion of its rights and
obligations under this Agreement, provided that the consent of the Borrower will
not be required in connection with an assignment to an affiliate of the Lender
(except that the consent of the Borrower will not be required for any assignment
that occurs when a default hereunder shall have occurred and be continuing). 
Notwithstanding any other provisions set forth in this Agreement, the Lender may
at any time create a security interest in all or any portion of the Lender’s
rights under this Agreement in favor of any Federal Reserve Bank.  The Lender,
on behalf of the Borrower, shall maintain at its address at which notices are to
be given pursuant to Section 9, a copy of all applicable documents relating to
any assignment and a register for the recording of names and addresses of the
Lenders and the commitments of, and the principal and interest amounts of
Advances owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive, in absence of manifest error, and the
Borrower and the Lender shall treat each Person whose name is recorded in the
Register as the owner of the Advance as the owner thereof for all purposes of
this Agreement.  Notwithstanding anything to the contrary contained herein, any
assignment shall be effective only upon appropriate entries with respect thereto
being made in the Register.  The Register shall be available for inspection by
the Borrower and Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

17.  Governing Law and Counterparts. This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

 

18.  Submission to Jurisdiction.  The Borrower and each Subsidiary Guarantor
hereby irrevocably (i) submits to the non-exclusive jurisdiction of any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to this Agreement, (ii) agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or in such Federal court, (iii) waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding, and (iv) irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower and each Subsidiary Guarantor at its
address specified in Section 9.  The Borrower agrees that a final judgment in
any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing herein will affect the Lender’s right to serve legal process in any
other manner permitted by law or affect the Lender’s right to bring any action
or proceeding against the Borrower or its property in the courts of other
jurisdictions.

 

19.  Set-Off.  If a payment has not been made by either the Borrower or any
Subsidiary Guarantor when due hereunder or the Note, the Lender and each of its
affiliates is authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by

 

9

--------------------------------------------------------------------------------


 

the Lender or any of its affiliates to or for the Borrower’s or any Subsidiary
Guarantor’s credit or account against any and all of the Obligations,
irrespective of whether the Lender has made demand under this Agreement or the
Note and although such Obligations may be un-matured.  The Lender’s rights under
this Section are in addition to other rights and remedies (including without
limitation, other rights of set-off) which the Lender may have.

 

20.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE ADVANCES OR THE LENDER’S ACTIONS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

21.  Confidentiality.  The Lender agrees to keep confidential all non-public
information provided to it by the Borrower or any of its affiliates pursuant to
this Agreement that is designated by the Borrower or such affiliate as
confidential; provided that nothing herein shall prevent the Lender from
disclosing any such information (a) to any affiliate of the Lender, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective assignee or any direct or indirect counterparty to any hedge
agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about the Lender’s investment portfolio in connection with ratings issued with
respect to the Lender, (i) to any actual or potential participant or
sub-participant in relation to any of the Lender’s rights and/or obligations
hereunder who are under a duty of confidentiality to the Lender, (j) any insurer
or insurance broker of, or direct or indirect provider of credit protection who
are under a duty of confidentiality to the Lender, or (k) in connection with the
exercise of any remedy hereunder or under any other document executed in
connection with this Agreement.

 

22.          USA PATRIOT ACT.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001))(the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Bank to identify the Borrower in accordance with the Act.

 

23. Guaranty.

 

(a)  The Guaranty.

 

(i)              Each of the Subsidiary Guarantors hereby jointly and severally
guarantees to the Lender as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Subsidiary Guarantors hereby further agree that if any of the Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Subsidiary Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at

 

10

--------------------------------------------------------------------------------


 

extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(ii)             Notwithstanding any provision to the contrary contained herein,
the obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law. For the purposes hereof, “Debtor Relief
Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally

 

(b)  Obligations Unconditional.

 

(i)            The obligations of the Subsidiary Guarantors under
Section 20(a)(i) are joint and several, irrevocable, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement or any other agreement or instrument referred to therein, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 20(b)(i) that the obligations of
the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances.  Each Subsidiary Guarantor agrees that such
Subsidiary Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Subsidiary
Guarantor for amounts paid under this Section 20 until such time as the
Obligations have been Fully Satisfied.  For the purposes hereof, “Fully
Satisfied” means, with respect to the Obligations as of any date, that, as of
such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash and (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash.

 

(ii)           Without limiting the generality of the foregoing subsection (i),
it is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Subsidiary Guarantor hereunder which shall remain absolute and unconditional as
described above:

 

A.    at any time or from time to time, without notice to any Subsidiary
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

B.    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to in this Agreement shall be done or
omitted;

 

C.    the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of this Agreement or any other agreement or instrument referred
to in this Agreement shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with; or

 

D.    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Subsidiary Guarantor) or shall be

 

11

--------------------------------------------------------------------------------


 

subordinated to the claims of any Person (including, without limitation, any
creditor of any Subsidiary Guarantor)

 

With respect to its obligations hereunder, each Subsidiary Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Lender exhaust any right, power
or remedy or proceed against any Person under this Agreement or any other
agreement or instrument referred to in this Agreement or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

(c)  Reinstatement.  The obligations of the Subsidiary Guarantors under this
Section 20 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Subsidiary Guarantor agrees that it will
indemnify the Lender on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

(d)      Certain Additional Waivers. Each Subsidiary Guarantor agrees that such
Subsidiary Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 20(b) and through the exercise of rights of contribution pursuant to
Section 20(f).

 

(e) Remedies.  The Subsidiary Guarantors agree that, to the fullest extent
permitted by law, as between the Subsidiary Guarantors, on the one hand, and the
Lender, on the other hand, the Obligations may be declared to be forthwith due
and payable for purposes of Section 20(a)(i) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Subsidiary Guarantors for purposes of Section 20(a)(i).

 

(f)  Rights of Contribution.  The Subsidiary Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Subsidiary
Guarantor shall have a right of contribution from each other Subsidiary
Guarantor in accordance with applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been Fully Satisfied, and none of the Subsidiary
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

 

(g)       Guarantee of Payment; Continuing Guarantee.  The guarantee given by
the Subsidiary Guarantors in this Section 20 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

 

24.  Cross-Default.  If the Company or any of its Subsidiaries shall (i) fail to
pay when due any principal of or interest on or any other amount payable in
respect of the indebtedness under that certain Credit Agreement, dated as of
August 13, 2010 (as amended by that certain First Amendment thereto, dated as of
June 30, 2011 and by that certain Second Amendment thereto, dated as of July 1,
2013, and as further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Revolving Credit Agreement”), by and among the
Borrower, certain Subsidiaries of the Borrower as Designated Borrowers, certain
Subsidiaries of the Company as Subsidiary Guarantors, the Administrative

 

12

--------------------------------------------------------------------------------


 

Agent, the Swing Line Lender, the L/C Issuer and the Lenders (each of the
foregoing terms shall have the meaning ascribed thereto in the Revolving Credit
Agreement) beyond the end of any grace or notice period provided therefor; or
(ii) breach or default by the Company or any of its Subsidiaries with respect to
any other material term of the Revolving Credit Agreement or (B) any loan
agreement, mortgage, indenture or other agreement relating to the Revolving
Credit Agreement, if such breach or default continues after any applicable grace
or notice period provided therefor and the effect of such breach or default is
to cause, or to permit the holder or holders of that indebtedness (or a trustee
on behalf of such holder or holders) to cause, that indebtedness to become or be
declared due and payable prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; then the Lender may declare the
unpaid principal amount of all outstanding Advances, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
may further exercise all rights and remedies available to it hereunder and under
applicable law.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

AMPHENOL CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By

/s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial

 

Officer

 

 

 

 

SUBSIDIARY GUARANTORS:

AMPHENOL INTERCONNECT PRODUCTS

 

CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By

/s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial

 

Officer

 

 

 

 

 

AMPHENOL INTERNATIONAL LTD.,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial

 

Officer

 

 

 

 

 

TIMES FIBER COMMUNICATIONS, INC., a Delaware corporation

 

 

 

 

 

By

/s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial

 

Officer

 

[SIGNATURE PAGE TO SOVEREIGN BANK

UNCOMMITTED LINE OF CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

LENDER:

SANTANDER BANK, N.A.

 

 

 

 

 

 

 

By

/s/ Thomas J. Devitt

 

 

Name: Thomas J. Devitt

 

 

 Title:  Senior Vice President

 

[SIGNATURE PAGE TO SOVEREIGN BANK

UNCOMMITTED LINE OF CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Uncommitted Line

of Credit Agreement

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

to Uncommitted Line

of Credit Agreement

 

FORM OF REVOLVING PROMISSORY NOTE

 

$200,000,000.00

 

May 30, 2014

 

New York, New York

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby absolutely and
unconditionally promises to pay to Santander Bank, N.A. (together with its
successors and/or assigns, the “Lender”), or to order, on or before the
Termination Date, the principal amount of Two Hundred Million and 00/100 United
States Dollars (US $200,000,000.00) or, if less, the aggregate unpaid principal
amount of all Advances made by the Lender to the Borrower pursuant to the
Agreement (as defined below) and noted on the records of the Lender, together
with interest computed on the unpaid principal amount hereof at the per annum
rate described in the Agreement.

 

This Revolving Credit Note is issued pursuant to, is entitled to the benefits
of, is subject to the provisions of and is the “Note” as defined in, that
certain Uncommitted Line of Credit Agreement of even date herewith between the
Borrower and the Lender (herein, as the same may from time to time be amended,
restated or extended, referred to as the “Agreement”), but neither this
reference to the Agreement nor any provision thereof shall affect or impair the
absolute and unconditional obligation of the Borrower to pay the principal of
and interest on this Revolving Credit Note as herein provided.  Capitalized
terms used in this Revolving Credit Note shall have the meanings ascribed to
them in the Agreement unless otherwise defined herein.

 

The outstanding principal balance of this Revolving Credit Note, together with
all accrued but unpaid interest thereon and all other obligations of the
Borrower under the Agreement then outstanding, shall be due and payable, if
payment thereof is not earlier accelerated in accordance with the terms of the
Agreement, on the Maturity Date.

 

All payments under this Revolving Credit Note shall be made in lawful money of
the United States of America in federal or other immediately available funds and
in accordance with the wire transfer instructions set forth from time to time in
the Agreement.

 

The Borrower hereby waives presentment, demand, notice of dishonor, protest and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Revolving Credit Note.

 

The Lender may at any time pledge or assign all or any portion of its rights
under this Revolving Credit Note to any of the twelve Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341.

 

Any legal action or proceeding with respect to this Revolving Credit Note may be
brought in the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Southern District of
New York.  Each of the Borrower and, by its acceptance hereof, the Lender,
hereby knowingly, voluntarily and intentionally irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts.  Each of

 

--------------------------------------------------------------------------------


 

the Borrower and, by its acceptance hereof, the Lender, hereby further
knowingly, voluntarily and intentionally irrevocably waives any claim that any
such courts lack personal jurisdiction over it, and agrees not to plead or
claim, in any legal action with respect to this Revolving Credit Note brought in
any of the aforementioned courts, that such courts lack personal jurisdiction
over it.  Each of the Borrower and, by its acceptance hereof, the Lender,
irrevocably consents, to the extent permitted by applicable law, to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower and the Lender at their respective addresses
set forth in the Agreement, such service to become effective 30 days after such
mailing.

 

Each of the Borrower and, by its acceptance hereof, the Lender, hereby
knowingly, voluntarily and intentionally irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Revolving
Credit Note brought in the courts referred to in the immediately preceding
paragraph and hereby further knowingly, voluntarily and intentionally
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

Each of the Borrower and, by its acceptance hereof, the Lender, hereby
knowingly, voluntarily and intentionally irrevocably waives all immunity
(whether on the basis of sovereignty or otherwise) from jurisdiction, service of
process, attachment (whether in aid of execution, before judgment or otherwise)
and execution to which it or its properties might otherwise be entitled to in
any legal action or proceeding in the courts of the State of New York, of the
United States or of any other country or jurisdiction, and agrees not to raise
or claim or cause to be pleaded any immunity at or in respect of any such
actions or proceedings.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.

 

THE BORROWER AND, BY ITS ACCEPTANCE OF THIS REVOLVING CREDIT NOTE, THE LENDER,
HEREBY KNOWINGLY, VOLUNTARILY, IRREVOCABLY AND INTENTIONALLY WAIVE ANY RIGHT THE
BORROWER OR THE LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS REVOLVING
CREDIT NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE BORROWER OR THE LENDER IN CONNECTION HEREWITH
OR THEREWITH.

 

NOTWITHSTANDING ANY PROVISION OF THIS REVOLVING CREDIT NOTE OR THE OTHER CREDIT
DOCUMENTS, THE LENDER SHALL HAVE NO OBLIGATION TO MAKE ANY LOAN AND MAY ELECT TO
FUND OR NOT TO FUND ANY LOAN REQUESTED IN A BORROWING REQUESTIN ITS SOLE AND
ABSOLUTE DISCRETION.

 

[Remainder of page intentionally left blank; Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
duly executed and delivered by its duly authorized officer as of the date first
written above.

 

BORROWER:

AMPHENOL CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By

/s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial

 

Officer

 

1

--------------------------------------------------------------------------------